Citation Nr: 1703792	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-01 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for onychomycosis.

2.  Entitlement to service connection for urticaria.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, Ms [redacted], and Mr. [redacted]


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 until August 1992 and from March to August 1994 with subsequent service in the Air Force Reserves.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

On June 24, 2014, the Veteran and two friends testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing has been associated with the Veteran's Virtual VA electronic file  

In a January 2015 decision, the Board denied the Veteran's appeals of service connection for onychomycosis and urticaria.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court granted a Joint Motion for Remand, vacating the Board's decision and remanding the matter to the Board for compliance with the directives specified in the Joint Motion.  

The Board also notes that, in a rating action of June 2015, the RO granted service connection for bilateral hearing loss rated as 0 percent disabling, a dental disorder rated as 0 percent disabling, and GERD rated as 10 percent disabling.  Subsequently, in February 2016, the Veteran submitted a notice of disagreement (NOD) with the ratings assigned for his disabilities.  Similarly, in June 2016, the Veteran submitted an NOD with an April 2016 rating decision, which granted service connection for radiculopathy of the left lower extremity, and increased the rating for hypertension from 10 percent to 40 percent, effective February 22, 2016, but denied claims for increased ratings for somatic symptoms disorder, degenerative disc disease of the lumbar spine, degenerative arthritis of the left knee, instability of the left knee, and perforated tympanic membrane.  Lastly, in August 2016, the Veteran submitted an NOD with the effective dates assigned to the grant of TDIU and DEA benefits in a July 2016 rating decision.  A review of the record shows that although the RO has not yet issued a statement of the case (SOC) with regard to these issues, the NODs have been recognized and the issues are being addressed by the RO.  Accordingly, these issues will not be remanded to the RO for the issuance of an SOC at this time.  See Manlincon v. West, 12 Vet. App. 328 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  

REMAND

As noted above, in September 2015, the matter on appeal was remanded by the Court for action in compliance with the instruction in the Joint Motion for Remand.  Based on review of the file, the Board finds that additional development is necessary prior to adjudication of the matters addressed in the Joint Motion.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In its January 2015 decision, the Board determined that service connection was not warranted for onychomycosis and urticaria.  In making that determination, the Board noted that no VA examination had been provided and determined that a VA examination and/or opinion was not necessary to decide the claims.  

In the Joint Motion, the parties agreed that the Board erred by failing to provide an adequate statement of reasons or bases for finding that a VA medical examination was not warranted in relation to the claims of service connection for onychomycosis and urticaria.  It was noted that under McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159 (c) (4) (i).   

The parties agreed that the Board's statement that a VA examination was not required regarding the Veteran's claims for entitlement to service connection for onychomycosis and urticaria because there were no current diagnoses is insufficient as it does not address both means of satisfying the first element of McLendon.  The parties noted that a diagnosis is not always needed; rather, persistent or recurrent symptoms of a disability may be sufficient to require a VA examination as part of the Secretary's duty to assist.  See McLendon, supra.  

The parties cited to the Veteran's testimony at his June 2014 personal hearing, wherein he reported that he currently suffered from foot fungus on his big toe and the third toe on his left foot, and noted that the condition began in the 1980's.  The Veteran maintained that his foot condition developed as a result of wearing the steel-toe boots issued by the military and being exposed to the desert, snow and tropical environment.  The Veteran also testified that he developed hives and blisters on his left arm after receiving the anthrax vaccine in March 2000.  The parties noted that although the Board found the Veteran's testimony to be competent, it nonetheless determined that his statements were too vague and, as such, an examination was not required.  To that extent, the parties agreed that the Board's reasons and bases were not supported by a review of the evidence.  

The Board notes that the Veteran's STRs indicate that he exhibited an adverse reaction to an anthrax vaccination in March 2000.  Significantly, hospital records dated from March to April 2000 show that the Veteran was admitted for progressive swelling and paresthesia on the left arm thought to be secondary to a reaction from an anthrax vaccine with possible secondary superficial bacterial cellulitis.  A January 2004 treatment record from Loma Linda University Healthcare included in the Veteran's service treatment indicated that he had a rash on his left arm.  A December 2004 neurology summary for ATEB/PEB reported a present illness of the Veteran being in good health until March 2000 when he received his fifth anthrax vaccination as part of routine protocol.  It was noted that, following the fifth injection, he developed a large indurated, tender area of the skin on his left deltoid.  He was later diagnosed with extremity cellulitis, for which he was treated with antibiotics for two weeks, which resolved.  It was noted that the Veteran subsequently developed other symptoms, including persistent left face, arm and leg pain, which the Veteran described as a "burning pain," as if his "skin is being held to the side of a hot car."  

The Board also notes that more recent treatment records, including VA as well as private treatment records, reflect diagnoses of a skin condition and a fungal infection of the feet, diagnosed as onychomycosis.  Significantly, among records is a treatment note from Community Foot & Ankle Associates, which shows that the Veteran was seen on April 19, 2010 for complaints of bilateral foot pain.  He denied any injury or accident to the feet.  He reported that he had had difficulties since had the anthrax vaccine in service.  He complained of numbness to his feet.  The diagnoses included pronation, acquire, ankle-foot deformation; arthritis of the foot, pes cavus deformity of the foot; onychomycosis of toenails; tinea pedis; and dermatophytosis of foot and heel fissures/skin disease.  

In light of the foregoing, the Board finds that the Veteran has been diagnosed as having a skin disability and onychomycosis.  In addition, the Veteran has claimed symptoms of the claimed disorders since service, attributing them to receiving an anthrax vaccine and wearing military issued steel-toe boots.  Although the Veteran has not submitted medical evidence that relates his current claimed disorders to service, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Derwinski, 6 Vet. App. at 470.  Based on the forgoing, the Board finds that the McLendon elements have all been met; thus, the Veteran should be afforded VA examinations in order to determine the nature and etiology of his claimed skin and foot disabilities.  38 C.F.R. § 3.159(c)(4).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claims, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and obtain the names and addresses of all medical providers, VA as well as non-VA, who treated him for his claimed skin and foot disorders since his discharge from service.  After securing the necessary release, the AOJ should obtain these records.  All records obtained should be added to the file.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  

2.  Schedule the Veteran for a VA dermatological examination to determine the current nature and etiology of any skin disability, to include urticaria.  The Veteran's file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's STRs, VA treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current skin disability began in service, was caused by service, or is otherwise related to service, to include as due to anthrax vaccination.  A complete rationale must be given for all opinions and conclusions expressed.  

3.  Then, schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed onychomycosis of the feet.  The file should be made available to and reviewed by the examiner.  All necessary studies should be performed.  After reviewing the file and interviewing and examining the Veteran, the examiner should elicit from the Veteran a detailed medical history pertaining to his onychomycosis symptomatology.  The examiner should then provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the onychomycosis of the Veteran's feet had its clinical onset in service or is otherwise related to the Veteran's military service-to include whether this disorder is consistent with the Veteran's assertions of wearing steel-toe boots in service.  A complete rationale must be given for all opinions and conclusions expressed.  

4.  Readjudicate the issues on appeal.  If the issues remain denied, issue the Veteran and his attorney a supplemental statement of the case.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



